Citation Nr: 1629776	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for major depressive disorder (MDD), in excess of 30 percent from May 22, 2009 to July 17, 2012, and in excess of 70 percent thereafter. 

2.  Entitlement to restoration of a 100 percent disability rating for hepatitis C, to include consideration of whether reduction of the disability rating to 60 percent effective January 1, 2010 was proper.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1974 to April 1975.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2014, the Board remanded the issues on appeal for updated VA treatment records and VA examinations for MDD and hepatitis C, and subsequent readjudication of the appeal.  Because the Agency of Original Jurisdiction (AOJ) obtained VA treatment records from July 2009 to February 2014, provided adequate VA examinations for MDD and hepatitis C in March 2014, and readjudicated the issues in May 2014, the Board finds that there has been compliance with the prior Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Although the RO has adjudicated, and the Board remanded, the issue of entitlement to an increased rating in excess of 60 percent for hepatitis C effective from January 1, 2010, the record shows that the Veteran disagreed with, and appealed to the Board, the rating action reducing the rating for hepatitis C from 100 percent to 60 percent effective from January 1, 2010; therefore, the Board finds that the issue currently on appeal does not involve entitlement to an increased rating.  Rather, the issue on appeal is entitlement to restoration of the 100 percent rating for hepatitis C, to include consideration of whether the rating reduction from 100 percent to 60 percent effective from January 1, 2010 was proper.  See Dofflemyer v. Derwinski, 
2 Vet.App. 277, 279 (1992) (holding that the Board incorrectly phrased the issue as increased rating instead of whether reduction of appellant's 100 percent rating was proper); Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991) (noting difference between rating-increase claims and rating-reduction claims).  Because the issue in this case is whether the RO was justified in reducing the 100 percent rating for hepatitis C, VA bears the burden of establishing by a preponderance of evidence that the rating reduction was warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  For the entire increased rating period on appeal (from May 22, 2009, forward), the Veteran is either in receipt of a TDIU or has a combined 100 percent schedular rating for the service-connected disabilities.  See April 2010 rating decision. 

The Board finds that a claim for SMC payable at the housebound rate has been raised in this case.  See 38 U.S.C.A. § 1114(s) (West 2014).  While the issue has not been addressed or adjudicated by the AOJ, the United States Court of Appeals for Veterans Claims (Court) has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 
118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Precedential case law directs the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)).  Accordingly, the Board finds that it has authority to consider the rating issue of entitlement to SMC at the housebound rate, as noted on the first page of this decision.


FINDINGS OF FACT

1.  From May 22, 2009 to July 17, 2012, MDD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of chronic sleep impairment, disturbances of motivation and mood, impairment of short-term and long-term memory, and difficulty in establishing and maintaining effective relationships.

2.  From July 17, 2012, forward, the MDD disability picture was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal thoughts, and impaired impulse control.

3.  In a May 1999 rating decision, the RO increased the disability rating for hepatitis C to 100 percent effective from October 27, 1998, based on the results of the November 1998 VA examination, which showed daily nausea as a result of medication for hepatitis treatment, fatigue, and diarrhea a few times per week with history of June 1998 liver biopsy demonstrating a moderate degree of necro-inflammatory activity, Grade II, and periportal fibrosis, stage II.
 
4.  Following an April 2009 VA examination, in a May 2009 proposed rating decision, the RO proposed to reduce the rating for hepatitis C to 20 percent.
 
5.  In an October 2009 rating decision, the RO reduced the rating to 60 percent for the service-connected hepatitic C, effective January 1, 2010, on the basis of the June 2009 VA examination findings showing non-detectable hepatitis C viral levels with weekly incapacitating episodes of severe fatigue resulting in bed rest and other chronic or daily signs such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  
 
6.  The 100 percent disability rating for the service-connected hepatitis C was in effect for more than five years.
 
7.  At the time of the October 2009 rating decision that reduced the rating for hepatitis C, the evidence showed serologic evidence of hepatitis C infection and near-constant debilitating symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain; therefore, the criteria for a 100 percent rating were met.

8.  From July 17, 2012, forward, the Veteran will be in receipt of a 100 percent rating for hepatitis C, and the combined disability rating for the other service-connected disabilities is 70 percent.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 50 percent, and no higher, for MDD are met for the period from May 22, 2009 to July 17, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  The criteria for an increased rating in excess of 70 percent for MDD are not met or approximated for the period from July 17, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9434 (2016).

3.  The criteria for restoration of the 100 percent rating for hepatitis C, effective January 1, 2010, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.114, DC 7354 (2016).

4.  The criteria for SMC at the housebound rate are met from July 17, 2012, forward.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the present case, the Board is restoring the 100 percent disability rating for the service-connected hepatitis C, effective from January 1, 2010.  Given the favorable outcome of the issue, which is a full grant of the benefits sought, the restoration appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In the June 2009 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA mental examinations in July 2009 and March 2014.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the MDD as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the MDD when providing the medical opinions.  There is neither allegation nor indication of a material change in condition since the March 2014 VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for MDD

For the entire increased rating period (excluding the temporary total rating under 38 C.F.R. § 4.29 for the period from February 6, 2014 to April 1, 2014), MDD is rated at 30 percent from May 22, 2009 to July 17, 2012, and at 70 percent thereafter under the criteria at 38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Rating Period from May 22, 2009 to July 17, 2012

After review of all the lay and medical evidence of record, the disability picture associated with MDD more closely approximates occupational and social impairment with reduced reliability and productivity due to MDD symptoms so that the schedular criteria for a 50 percent rating under DC 9434 for this portion of the rating period (from May 22, 2009 to July 17, 2012) are met.  Throughout this portion of the rating period, MDD was manifested by moderate interference in overall functioning and social functioning limited to family relationships and minimal recreational activities with symptoms of chronic sleep impairment (e.g., nightmares almost every night), disturbances of motivation and mood (e.g., frequently depressed, struggles with mood, and has difficulty motivating to complete tasks), impairment of short-term and long-term memory (i.e., some difficulty concentrating), and difficulty in establishing and maintaining effective relationships (e.g., marriage of eight years, close relationships with his wife and stepson, some contact with his other children, and not otherwise close to anyone).  Although the Veteran has been unemployed throughout the period, the Veteran's difficulties holding employment are attributed to his physical condition more than the MDD.  See July 2009 VA examination report.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the MDD disability picture more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms so that the criteria for a 50 percent rating under DC 9434 are met for the portion of the rating period from May 22, 2009 to July 17, 2012.  

The Board finds that a rating in excess of 50 percent under DC 9434 is not warranted for any portion of the period from May 22, 2009 to July 17, 2012.  The weight of the evidence demonstrates MDD has not been manifested by the psychiatric symptomatology either specified in the schedular criteria for the next higher 70 disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that the degree of occupational and social impairment are shown so that a higher rating is warranted during the period.  The evidence showed no suicidal ideation during this portion of the rating period.  Although the July 2009 VA examiner noted the Veteran's report of an increased frequency of thinking about death and dying due to hepatitis C, the Veteran did not then report that he had thoughts of taking his own life and consistently denied suicidal ideation during the course of mental health treatment from December 2009 through June 2012.  Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report accurately his experience of symptoms in order to receive proper care.   

During this portion of the increased rating period, the evidence does not show that the Veteran engaged in obsessional rituals that interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships due to selective social isolation, there is not an inability to do so as evidenced by the Veteran's close relationship with his wife and stepson.  The evidence shows anxious and/or depressed mood at various times during this portion of the rating period; however, the symptoms were not so severe that they affected the ability to function independently, appropriately, and effectively.  The Veteran told the July 2009 VA examiner that he struggled to keep his anger under control; however, the evidence shows no impaired impulse control, to include no unprovoked irritability with periods of violence.  The evidence shows no legal problems or arrests and no history of violence or assaultiveness during the period.

Throughout this portion of the increased rating period, the evidence demonstrates no intermittently illogical, obscure, or irrelevant speech; no spatial disorientation; and no neglect of personal appearance and hygiene.  The evidence also demonstrates no MDD symptoms of similar frequency, severity, and duration affecting occupational and social impairment during the rating period.  The overall level of occupational and social impairment due to MDD symptoms during the period from May 22, 2009 to July 17, 2012, which was evaluated and determined to be moderate by the July 2009 VA examiner as evidenced by assignment of the 
52 GAF score, is commensurate with the 50 percent rating criteria.    

Thus, the weight of the evidence is against finding that a rating in excess of 50 percent for MDD under DC 9434 is warranted during any time within this portion of the rating period.  For these reasons, the Board finds that a preponderance of the evidence is against an increased rating in excess of 50 percent for MDD from May 22, 2009 to July 17, 2012.  

Rating Period from July 17, 2012 

From July 17, 2012, forward, the weight of the evidence is against finding that the MDD disability picture more closely approximates total occupational and social impairment due to MDD symptoms so that the criteria for a rating in excess of 70 percent under DC 9434 are met or approximated.  Throughout this portion of the rating period, the MDD disability picture was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal thoughts, social isolation with no friends, a strained marriage and strained relationships with his children, and impaired impulse control.  The disability picture is consistent with a 70 percent rating.  

The weight of the evidence demonstrates that MDD symptoms are not of the frequency, severity, and duration to cause total occupational and social impairment at any time during this portion of the rating period.  The evidence shows no gross impairment in thought processes or communication, no persistent delusions or hallucinations, no grossly inappropriate behavior, no persistent danger of hurting self or others, no intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), no disorientation to time or place, and no memory loss for names of close relatives, own occupation, or own name.  Id.  

Although there was some impairment in thought processes and some danger of hurting self (i.e., suicidal thoughts) and others (i.e., threatening harm to primary care provider) at times during the period, any impairment in thought process or danger of hurting self or others was not persistent because at various times the Veteran denied having suicidal thoughts or thoughts of hurting others.  See Merriam-Webster's Collegiate Dictionary 924 (11 ed. 2003) (defining persistent as "existing for a long or longer than usual time or continuously").  

The evidence does not show total occupational and social impairment due to MDD.  Throughout the rating period, the evidence shows that, despite some social isolation and no contact with his children, the Veteran has maintained a marriage of approximately 15 years and has a relationship with his wife to some degree, which is evidence against finding total social impairment due to MDD.  See March 2014 VA examination report.  Also, after performing a thorough interview and mental disorders examination, the March 2014 VA examiner opined that the severity of MDD was best described as occupational and social impairment with deficiencies in most areas, which is consistent with the 70 percent rating criteria and is evidence against finding total occupational and social impairment due to MDD.  Although the March 2014 VA examiner noted that the Veteran's MDD symptoms of depression and suicidality contributed to unemployability, the examiner also wrote that nonservice-connected opiate use and physical pain were additional factors that prevented the Veteran from working.  The evidence shows no MDD symptoms of similar frequency, severity, and duration to those specifically listed in the 100 percent rating criteria to cause total occupational and social impairment to warrant a 100 percent schedular rating during this portion of the rating period.  38 C.F.R. §§ 4.3, 4.7.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to MDD symptomatology, the evidence showing that MDD symptoms have not caused total occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met for any portion of the period from July 17, 2012, forward.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

The Board does not find any symptoms or functional impairment that are not already encompassed by the current 50 percent rating from May 22, 2009 to July 17, 2012, and the 70 percent rating from July 17, 2012, forward.  The schedular rating criteria, DC 9434, specifically provides for disability ratings based on a combination of symptoms and clinical findings that reflect on degrees of social and occupational impairment.  From May 22, 2009 to July 17, 2012, MDD was manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of chronic sleep disturbance, disturbances of motivation and mood, impairment of short-term and long-term memory, and difficulty in establishing and maintaining effective relationships.  For the period from July 17, 2012, the MDD disability picture was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal thoughts, social isolation with no friends, a strained marriage and strained relationships with his children, and impaired impulse control.  The MDD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria are adequate to rate the MDD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).

Restoration of Rating for Hepatitis C Analysis

In an August 1976 rating decision, the RO granted service connection for hepatitis C with a noncompensable (0 percent) rating effective from April 9, 1975 (the day after service separation).  The rating was provided under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345, and was based on evidence of symptoms and signs of hepatitis within one month of service separation.

In the September 1998 rating decision, the RO increased the disability rating for hepatitis C to 60 percent effective from May 20, 1998, based on evidence of moderate liver damage and recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  

In a May 1999 rating decision, the RO increased the disability rating for hepatitis C to 100 percent effective from October 27, 1998, based on the results of the November 1998 VA examination, which showed daily nausea as a result of medication for hepatitis treatment, fatigue, and diarrhea a few times per week with history of June 1998 liver biopsy demonstrating a moderate degree of necro-inflammatory activity, Grade II, and periportal fibrosis, stage II. 

In May 2009, the RO proposed to reduce the rating for the hepatitis C from 100 percent to 20 percent.  In support of the proposed reduction, the RO cited the findings of the April 2009 VA examination report, which showed no evidence of weight loss, liver disease, or enlargement of the liver, and no physician-prescribed bed rest (i.e., incapacitating episodes) for treatment of hepatitis C.  The Veteran was notified of the proposed reduction in May 2009, and given 60 days to respond.  The Veteran responded by requesting a RO hearing, which was held in September 2009. 

In an October 2009 rating decision, the RO decreased the rating for hepatitis C to 60 percent effective from January 1, 2010.  The RO cited the June 2009 VA examination findings showing weekly incapacitating episodes of severe fatigue resulting in bed rest with other chronic or daily signs such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain with non-detectable hepatitis C viral levels.  The Veteran filed a timely notice of disagreement with the reduction in November 2009, and filed a timely substantive appeal (VA Form 9) in June 2010. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2016).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the RO took final action to reduce the disability rating in the October 2009 rating decision, in which the disability rating for hepatitis C was reduced from 100 percent to 60 percent, effective January 1, 2010.  The Veteran was notified of such action by letter dated October 2009.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to 60 percent disability for hepatitis C.  The Veteran does not contend otherwise.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a) (2016).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. 
§ 3.344 (2016); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

In this case, the 100 percent rating for the service-connected hepatitis C had been in effect for more than five years (i.e., from October 27, 1998 to January 1, 2010).  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 
281-282.  Post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the rating period at issue, hepatitis C was rated under the rating criteria found at 38 C.F.R § 4.114, DC 7354.  

Under DC 7354 for hepatitis C, a noncompensable (0 percent) rating is assigned for a nonsymptomatic condition.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  For purposes of rating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

After review of all the lay and medical evidence of record, the Board finds that a sustained improvement of the hepatitis C has not been demonstrated, and it is not reasonably certain that the improvement will be maintained under the ordinary conditions of life; therefore, the rating reduction was not proper so the criteria for restoration of a 100 percent rating for hepatitis C, effective January 1, 2010, have been met.  The April 2009 VA examination report shows weekly incapacitating episodes requiring two days of bedrest with near-constant debilitating symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, which is a level of impairment consistent with the 100 percent rating under DC 7354.  See also March 2007 VA examination report (noting frequent symptoms abdominal pain, nausea, fatigue, anorexia, and malaise).  

Because the 100 percent rating criteria under DC 7354 for hepatitis C were met at the time of the rating reduction and for the rating period at issue, the evidence of record, both lay and medical, reflects that there was no sustained improvement demonstrated in the service-connected hepatitis C that is reasonably certain to be maintained under the ordinary conditions of life; therefore, the criteria for restoration of a 100 percent rating for hepatitis C, effective January 1, 2010, have been met.  For these reasons, the Board finds that the reduction of the disability rating for hepatitis C below 100 percent was not proper, and the 100 percent disability rating is to be restored effective January 1, 2010.

SMC at the Housebound Rate Analysis

SMC at the housebound rate is warranted if a veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound. This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s) (West 2014); C.F.R. § 3.350(i) (2016).

From May 22, 2009 to July 17, 2012, the service-connected disabilities are hepatitis C, now rated at 100 percent; MDD, now rated at 50 percent from May 22, 2009 to July 17, 2012, and at 70 percent thereafter; and a scar on the bridge of the nose, rated at 0 percent.  

From May 22, 2009 to July 17, 2012, the combined disability rating for the service-connected disabilities other than hepatitis C is 50 percent.  From July 17, 2012, forward, the combined disability rating for the service-connected disabilities other than hepatitis C is 70 percent.

In consideration thereof, the Board finds that the criteria for SMC payable at the housebound rate have been met for the period from July 17, 2012, forward.  As explained above, hepatitis C is now rated at 100 percent for the entire rating period (i.e., from May 22, 2009), and additional service-connected disabilities (i.e., MDD and the nose scar) are independently ratable at 70 percent from July 17, 2012; therefore, because the Veteran has a service-connected disability rated as total (hepatitis C), and has additional service-connected disabilities independently ratable at 60 percent or greater (i.e., 70 percent), SMC payable at the housebound rate is warranted from July 17, 2012, forward.  38 U.S.C.A § 1114(s); 38 C.F.R. 
§ 3.350(i). 


ORDER

An increased rating of 50 percent, and no higher, for MDD from May 22, 2009 to July 17, 2012 is granted; an increased rating in excess of 70 percent for MDD from July 17, 2012, forward, is denied.

As the reduction of the 100 percent rating for hepatitis C was not proper, restoration of a 100 percent rating from January 1, 2010 is granted.

SMC at the housebound rate from July 17, 2012, forward, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


